             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,

v.

MAHMOOD HURAB, R. PH.,
SYLVIA TELLEZ, C. PH. T., and
READY PHARMACY I, INC.,

       Defendants.

     COMPLAINT FOR VIOLATION OF THE CONTROLLED SUBSTANCES ACT

       Plaintiff, the United States of America, brings this action for civil penalties against

Defendants Mahmood Hurab, R. PH, Sylvia Tellez, C. PH. T. and Ready Pharmacy for violation

of the Controlled Substances Act, as amended, 21 U.S.C. § 801, et seq. (the “CSA”). In support of

its claims, the United States of America hereby alleges upon information and belief as follows:

                                 JURISIDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to 21 U.S.C. §§ 842(c) and 28

U.S.C. §§ 1331, 1345, and 1355.

       2.      Venue is proper in the District of New Mexico pursuant to 28 U.S.C. §§ 1391,

1395(a) in that the acts and omissions described herein and giving rise to the claims asserted herein

occurred in the District of New Mexico.
             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 2 of 12




                                           PARTIES

       3.      Defendant Ready Pharmacy I, Inc. is a corporation incorporated and operating in

the State of New Mexico.

       4.      Defendant Ready Pharmacy I, Inc. has also gone by the names of Rede Pharmacy,

Inc., Rede Partnership, Ready Pharmacy, and other variations of the foregoing. To the extent that

these are separate entities, they are all owned by Defendant Hurab and/or Defendant Tellez. The

United States may amend the Complaint if any of these are separate entities and were involved in

the allegations in this Complaint.

       5.      Defendant Ready Pharmacy I, Inc. was a registrant under the Controlled Substances

Act.

       6.      Defendant Ready Pharmacy I, Inc. at all relevant times operated a retail pharmacy,

Ready Pharmacy.

       7.      Defendant Hurab was a registrant under the Controlled Substances Act.

       8.      Defendant Hurab was the pharmacist in charge at Ready Pharmacy and officer of

Ready Pharmacy I, Inc.

       9.      Defendant Tellez was a pharmacy technician at Ready Pharmacy and officer of

Ready Pharmacy I, Inc.

       10.     Defendants Hurab and Tellez owned Ready Pharmacy I, Inc..

       11.     Defendant Hurab surrendered Ready Pharmacy I, Inc.’s DEA registration

(Registration No. BR6438774) on May 4, 2016.

       12.     Defendant Hurab surrendered his DEA registration (Registration No. MH2404995)

for cause on March 1, 2016.




                                               2
              Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 3 of 12



                              CONTROLLED SUBSTANCES ACT

       13.     The Comprehensive Drug Abuse Prevention and Control Act of 1970, also known

as the Controlled Substances Act, 21 U.S.C. §§ 801-971, and the regulations promulgated

thereunder (“the CSA”) govern persons that manufacture, distribute, and dispense controlled

substances.

       14.     The CSA defines a controlled substance as drugs or other substances that are

included in one of five schedules and classified based upon the potential for abuse, danger, and

medicinal value of the drug or other substance.

       15.     The CSA requires anyone who manufactures, distributes, dispenses, or prescribes

controlled substances to register with the Attorney General of United States, Department of Justice,

through the Drug Enforcement Administration (“DEA”). 21 U.S.C. § 822.

       16.     DEA assigns each registrant a registration number, which is used, inter alia, to

monitor compliance with the CSA.

       17.     DEA is authorized to conduct audits of places where registered persons may hold,

manufacture, distribute, dispense, administer, or otherwise dispose of controlled substances. 21

U.S.C. §§ 880, 965; 21 C.F.R. § 1316.03(a)(e)(f).

       18.     Every registrant is required to maintain, on a current basis, a complete and accurate

record of each substance manufactured, received, sold, delivered, or otherwise disposed. 21 U.S.C.

§ 827; 21 C.F.R. § 1304.22(a)(2)(i)(iii)(iv).

       19.     Relevant here, each registered person shall maintain records for each controlled

substance, showing, inter alia, the date of and number of units in each acquisition inventory and

the name, address, and registration number of the person from whom the units were acquired. 21

C.F.R. § 1304.22(a)(2)(i)(iii)(iv).



                                                  3
             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 4 of 12



       20.       DEA also requires that a purchaser of controlled substances record on DEA Form

222 the quantity of each item and the dates on which the item was received by the purchaser. 21

C.F.R. § 1305.13(e).

       21.       Prescriptions for a controlled substance shall be dated as of, and signed on, the day

when issued and shall bear the full name and address of the patient, the drug name, strength, dosage

form, quantity prescribed, directions for use, and the name, address, and registration number of

the practitioner. 21 U.S.C. § 829; 21 C.F.R. §§ 1306.01 and 1306.05(a).

       22.       As to each dispensed controlled substance, the pharmacist must maintain the

original written prescription signed by a practitioner at the registered location. 21 C.F.R.

§§ 1306.11(a) (Schedule II controlled substances); 1304.04(h)(2), (4); and 1306.21(a).

       23.       The CSA also imposes strict conditions on dispensing controlled substances. No

controlled substance may be dispensed without a written or oral prescription of a practitioner as

set forth in 21 U.S.C. § 829.

       24.       A practitioner is a person licensed to dispense a controlled substance. 21 U.S.C.

§ 802(21). See also 21 C.F.R. § 1306.04(a) (“A prescription for a controlled substance to be

effective must be issued for a legitimate medical purpose by an individual practitioner acting in

the usual course of his professional practice. . . . An order purporting to be a prescription issued

not in the usual course of professional treatment . . . is not a prescription within the meaning and

intent of section 829 and the person knowingly filling such a purported prescription, . . . shall be

subject to the penalties provided for violations of the provisions of law relating to controlled

substances.”).

       25.       It is unlawful to dispense a controlled substance in violation of section 829. 21

U.S.C. § 842(a)(1).



                                                  4
             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 5 of 12



       26.     Section 842 of the CSA defines, “Prohibited acts B,” and imposes penalties for the

prohibited acts:

               (a) Unlawful acts
               It shall be unlawful for any person--
               (1) who is subject to the requirements of part C to distribute or dispense a
               controlled substance in violation of section 829 of this title;
                                                     ***
               (5) to refuse or negligently fail to make, keep, or furnish any record,
               report, notification, declaration, order or order form, statement, invoice, or
               information required under [the CSA];
                                                     ***
               (c) Penalties
               (1)(A) Except as provided in subparagraph (B), (C), or (D) of this
               paragraph and paragraph (2), any person who violates this section shall,
               with respect to any such violation, be subject to a civil penalty of not more
               than $25,000. The district courts of the United States (or, where there is no
               such court in the case of any territory or possession of the United States,
               then the court in such territory or possession having the jurisdiction of a
               district court of the United States in cases arising under the Constitution
               and laws of the United States) shall have jurisdiction in accordance with
               section 1355 of Title 28 to enforce this paragraph.
               (B)(i) Except as provided in clause (ii), in the case of a violation of
               paragraph (5), (10), or (17) of subsection (a), the civil penalty shall not
               exceed $10,000.
                                                     ***
               (3) Except under the conditions specified in paragraph (2) of this
               subsection, a violation of this section does not constitute a crime, and a
               judgment for the United States and imposition of a civil penalty pursuant
               to paragraph (1) shall not give rise to any disability or legal disadvantage
               based on conviction for a criminal offense.

       27.     The penalties were adjusted for violations occurring after November 2, 2015, as

follows: The penalty set forth in 21 U.S.C. § 842(c)(1)(A) was increased to $64,820 and the penalty

set forth in 21 U.S.C. § 842(c)(1)(B) was increased to $15,040. Civil Monetary Penalties Inflation

Adjustment, 83 Fed. Reg. 3945, 3946 (January 29, 2018) (to be codified at 28 C.F.R. Pt. 85).

       28.     The civil remedies in the CSA help combat the diversion of controlled substances

that are commonly sold and used illegally.




                                                5
             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 6 of 12



                            FACTS GIVING RISE TO THIS COMPLAINT

       29.     On March 15, 2016, Diversion Investigators with the DEA, along with New Mexico

Board of Pharmacy (“NMBOP”), conducted an on-site inspection of Ready Pharmacy.

       30.     The audit period was from May 1, 2014 to March 15, 2016 and included the

following controlled substances:

                      o       Oxycodone/APAP 10/325mg tablets
                      o       Oxycodone 5mg tablets
                      o       Oxycodone 10mg tablets
                      o       Oxycodone 15mg tablets
                      o       Oxycodone 20mg tablets
                      o       Oxycodone 30mg tablets
                      o       Amphetamine/salt combo 20mg tablets
                      o       Amphetamine/salt combo ER 20mg tablets
                      o       Carisoprodol 350mg tablets
                      o       Alprazolam 1mg tablets
                      o       Alprazolam 2mg tablets
                      o       Zolpidem 10mg tablets

       31.     Defendant Hurab provided the Ready Pharmacy controlled substance inventory

from May 1, 2014.

       32.     DEA, accompanied and assisted by Defendant Hurab, took a physical inventory of

the selected controlled substances on March 15, 2016, at the beginning of business.

       33.     Defendant Hurab agreed with the March 15, 2016 physical inventory and signed it.

       34.     Ready Pharmacy purchased its controlled substances from Cardinal Health.

       35.     Ready Pharmacy returned expired medication to EXP Pharmaceutical Services

Corp. (DEA #RE0190188) (“EXP”).

       36.     Ready Pharmacy failed to maintain prescriptions for Schedules II-V controlled

substances on site as required by 21 C.F.R. § 1304.04(a)(1).

       37.     On March 15, 2016, while DEA investigators were on site, Defendant Hurab

showed the investigators controlled substances that he had in his car.

                                                6
               Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 7 of 12



       38.      Defendant Hurab informed DEA that he was intending to ship the drugs to EXP.

       39.      NMBOP seized the following schedule II - V controlled substances from Defendant

Hurab’s car:

                       o       Burprenorphine HCL, Naloxone HCL, sublingual: qty. 180
                       o       Diazepam 10mg/2ml: 9 vials of 2ml
                       o       Morphine 4mg/ml: 10 carpuject cartridges
                       o       Morphine 4mg/ml: 10 carpuject cartridges
                       o       Morphine 4mg/ml: 10 carpuject cartridges
                       o       Morphine 10mg/ml: 2 vials of 10ml
                       o       Diprivan 10mg/ml: 1 vial of 20ml
                       o       Midazolam Syrup 2mg/ml: 34ml
                       o       Lorazepam 1mg tablets: 66 tablets
                       o       Lorazepam 1mg tablets: 138 tablets
                       o       Lorazepam 1mg tablets: 75 ½ tablets
                       o       One bottle labeled hydrocodone/apap 7.5/200mg: 11 tablets
                       o       Klonopin 1mg ½ tablets: 30 tablets
                       o       Ritalin 10mg tablets: 30 tablets
                       o       Midazolam Injection 5mg/ml vials: 29 vials

       40.      Defendant Hurab allowed his New Mexico Board of Pharmacy Controlled

Substance License to expire on October 31, 2013 and his New Mexico Board of Pharmacy

Pharmacist/Clinician License to expire on January 31, 2015. Nevertheless, Defendant Hurab

continued to write and fill invalid prescriptions.

       41.      Ready Pharmacy dispensed two (2) prescriptions prescribed to Defendant Hurab

for carisoprodol (Soma) and alprazolam on December 10, 2015. The date on the prescription for

Soma and alprazolam had been altered from the original date the prescription was issued.

       42.      Additionally, the prescription label affixed to the Soma prescription prescribed to

Defendant Hurab showed 30 tablets of carisoprodol (Soma) 350mg was filled by Ready Pharmacy

although the written prescription was for 30 tablets of Soma 250mg.

       43.      Additionally, although the prescription did not allow for refills, Ready Pharmacy

refilled the prescription for carisoprodol (Soma) and alprazolam on January 29, 2016 and again



                                                 7
             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 8 of 12



March 11, 2016.

       44.     Defendant Hurab filled and refilled these prescriptions at Ready Pharmacy.

       45.     The audit revealed the following discrepancies:


                   Controlled Substance                   Overage/Shortage
                   alprazolam 1mg tablets                      -7,695
                   alprazolam 2mg tablets                      -5,914
           amphetamine/salt combo ER 20mg tablets               -148
           amphetamine/salt combo IR 20mg tablets               +57
                 carisoprodol 350mg tablets                    -5,742
                   oxycodone 5mg tablets                        -175
                  oxycodone 10mg tablets                         -60
                  oxycodone 15mg tablets                        -158
                  oxycodone 20mg tablets                        -256
                  oxycodone 30mg tablets                        -500
          oxycodone/acetaminophen 10/325mg tablets               -39
                   zolpidem 10mg tablets                       -5,334
          TOTAL DOSAGE UNITS FOR WHICH                         26,078
              THERE IS NO ACCOUNTING

Each undocumented dose is a separate violation of 21 U.S.C. § 842(a)(5).

       46.     Ready Pharmacy did not maintain Cardinal Health Invoice #1470404 dated October

1, 2015, for alprazolam 2mg., in violation of 21 U.S.C. § 842(a)(5).

       47.     Ready Pharmacy failed to maintain 35 controlled substance prescriptions for

prescriptions before November 2, 2015.

       48.     Ready Pharmacy failed to maintain 5 controlled substance prescriptions for

prescriptions after November 2, 2015

       49.     Each missing prescription is a separate violation of 21 U.S.C. § 842(a)(5).

       50.     Ready Pharmacy failed to record the quantity of controlled substances received and

the date received on 40 separate invoices dated before November 2, 2015, as required by 21 U.S.C.

827(a)(3); 21 C.F.R. § 1304.22(a)(2)(i)(ii)(iv).

       51.     Ready Pharmacy failed to record the quantity of controlled substances received and

                                                   8
               Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 9 of 12



the date received on additional 4 invoices dated after November 2, 2015, as required by 21 U.S.C.

827(a)(3); 21 C.F.R. § 1304.22(a)(2)(i)(ii)(iv).

       52.      Each record with missing information is a separate violation of 21 U.S.C.

§ 842(a)(5).

       53.      Ready Pharmacy failed to record the quantity received and/or the date received on

two DEA 222 order forms dated before November 2, 2015 (dated 2/3/2015, and 2/28/2015), as

required by 21 C.F.R. § 1305.13(e).

       54.      Ready Pharmacy failed to record the quantity received and the date received on one

DEA 222 order form dated after November 2, 2015 (dated 12/29/2015), as required by 21 C.F.R.

§ 1305.13(e).

       55.      Each DEA 222 order form with missing information is a separate violation of 21

U.S.C. § 842(a)(5).

       56.      Ready Pharmacy failed to record the patients’ address on seven prescriptions for

controlled substances (RX#s 406620, 407149, 427138, 423721, 426428, 428193, 428878) before

November 2, 2015, as required by 21 U.S.C. § 829; 21 C.F.R. §§ 1306.01 and 1306.05(a).

       57.      Each prescription with the patient information missing is a separate violation of 21

U.S.C. § 842(a)(1).

       58.      Ready Pharmacy failed to furnish an inventory, DEA 222 order forms, and other

required records for the six hundred thirty-five and one-half dosage units of schedule II through V

controlled substances found in Defendant Hurab’s vehicle on March 15, 2016.

       59.      Each undocumented dose of a controlled substance is a separate violation of 21

U.S.C. § 842(a)(5).

       60.      Defendant Hurab wrote 88 prescriptions after his license as a pharmacist/clinician



                                                   9
               Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 10 of 12



had expired, but before November 2, 2015. Since Defendant Hurab did not have a valid license,

Ready Pharmacy dispensed each of these prescriptions in violation of 21 U.S.C. §§ 829, 842(a)(1).

       61.       Defendant Hurab wrote 26 prescriptions after his license as a pharmacist/clinician

had expired, and after November 2, 2015. Since Defendant Hurab did not have a valid license,

Ready Pharmacy dispensed each of these prescriptions in violation of 21 U.S.C. §§ 829, 842(a)(1).

       62.       On December 10, 2015, Ready Pharmacy filled a prescription issued to Defendant

Hurab for carisoprodol (Soma) and alprazolam. The date on the prescription for Soma and

alprazolam had been altered.

       63.       Alteration of a prescription is a violation of 21 U.S.C. § 842(a)(5).

       64.       The same prescription label affixed to the prescription showed 30 tablets of

carisoprodol (Soma) 350mg was filled by Ready Pharmacy although the prescription was written

for 30 tablets of Soma 250mg.

       65.       Defendant Hurab filled the prescriptions at Ready Pharmacy.

       66.       Ready Pharmacy refilled the same prescription for Defendant Hurab for

carisoprodol (Soma) and alprazolam on January 29, 2016 and March 11, 2016, although refills

were not authorized by the prescribing practitioner.

       67.       Dispensing these controlled substances without a practitioner’s prescription is in

violation of 21 U.S.C. §§ 829, 842(a)(1).

                                    FIRST CLAIM FOR RELIEF
                                     Controlled Substances Act

       68.       The United States re-alleges and incorporates by reference the foregoing

allegations.

       69.       By virtue of the acts described above, Defendants’ actions are violations of 21

U.S.C. 827(a)(3); 21 C.F.R. § 1304.22, 21 U.S.C. § 829; 21 C.F.R. §§ 1306.01 and 1306.05; and

                                                  10
             Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 11 of 12



21 U.S.C. § 842(a)(1) & (5).

       70.     Defendants are liable for a civil penalty for each occasion on which the defendant

committed a violation.

       71.     Defendants are liable to the United States for civil penalties of

                      o      Up to $10,000 per violation for violations of 21 U.S.C. § 842(a)(5)
                      occurring before November 2, 2015;

                      o      Up to $15,040 per violation for violations of 21 U.S.C. 842(a)(5)
                      occurring after November 2, 2015;

                      o      Up to $25,000 per violation for violations of 21 U.S.C. § 842(a)(1)
                      occurring before November 2, 2015;

                      o      Up to $64,820 per violation for violations of 21 U.S.C. § 842(a)(1)
                      occurring after November 2, 2015;

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States demands judgment against Defendants as follows:

       A.      Civil penalties in an amount not to exceed $10,000 per violation for each violation

of 21 U.S.C. § 42(a)(5) occurring before November 2, 2015;

       B.      Civil penalties in an amount not to exceed $15,040 per violation for each violation

of 21 U.S.C. 842(a)(5) occurring after November 2, 2015;

       C.      Civil penalties in an amount not to exceed $25,000 per violation for each violation

of 21 U.S.C. § 842(a)(1) occurring before November 2, 2015;

       D.      Civil penalties in an amount not to exceed $64,820 per violation for each violation

of 21 U.S.C. § 842(a)(1) occurring after November 2, 2015; and

       E.      For such other relief at law and at equity as the Court deems just and reasonable.




                                                11
Case 1:19-cv-01195 Document 1 Filed 12/20/19 Page 12 of 12



                                 Respectfully submitted,

                                 JOHN C. ANDERSON
                                 United States Attorney



                                 /s/ Ruth F. Keegan by
                                 filing on 12/20/19 via CM/ECF
                                 Ruth Fuess Keegan
                                 Assistant United States Attorneys
                                 District of New Mexico
                                 P.O. Box 607 Albuquerque,
                                 NM 87103 505-346-7274
                                 Ruth.F.Keegan@usdoj.gov




                            12
                                                      Case 1:19-cv-01195 Document 1-1 Filed 12/20/19 Page 1 of 2
JS● (Rα                  09719)                                                                CIViL(10VER SHEET
                                                                                                                                                                                                                                                    tS
                                             器譜:識鑑s OVπ  書蹴                              路T型胤た話ぶ霊
                                                                調F濯 辮冒t轟 :鴨 器 警11翼 認 IP認 闊
出機宅
  闊                                 譜鯛‰酔潔P8島
                                           i駆E]6rRυ c αマ  麒 72 CF arrこ 6 ЛOぇ ば                                                              ,

I.(a)PLAINnFFS                                                                                                                              DEFENDANTS
unmed states of Amettca                                                                                                                    Mahmood Hurab,R PH,Sylvia Te‖ ez,C PHT,and Ready
                                                                                                                                           Pharnacγ l,!nc
            (b)COntv ofRcsidencc of Flrst Lお Fd PlalntifF                                                                                   County OfRcsìncc oFFlrst Lヽ                   tcd DcFcodant           Dona Ana
                                                  rEICFPr"υ s P44a77F C4SE,                                                                                                     α ひS       PMa7rF‐ SIs           αvzり
                                                                                                                                            NOTE: IN LAND CONDDMNAコ ЮN CASES USE nIEL∝ A● ON OF
                                                                                                                                                           THETRACT OF LAND mOLVED


R̀P乱 :冨 驚鞘許
                                                   い "″ φ°
                                                  にИ     ″赫″
                                                           ″                                                                                    Attorneys rr/ん 憫 ″


Assistant united states Attomey,Distnct of New Mexico
P O Box607,Albuquerque,NM 87103,505‐ 3467274
H BASIS OF JURISDICT10NI″ α″″                                                  ・
                                                                               ■         ιB征 の ″       ,                    ΠI.CITIZENSHIP OF PRINCIPAL                                    PARTIES̀Pla″                     α                αヵ,P々 ″′
                                                                                                                                                                                                                                                    ′
                                                                                   "0″                                                                                                                                   "tY‐ "0レ ̀∂
                                                                                                                                 rF・ 71あ 続 ● α蔭 の リ                                                                  ad o'c B6le ryado,t)
ぼ l us Co■ efn―t                                      E13 FcdmiQumOn                                                                                                      PTF       DEF                                                             DEF
                       PLIDllr                                    (U.5. Gov/nnent Not o PorO)                                   Cluzen ofヽ おStlte                         C1 1       0 1     Iffooorit     d or PriDcipol   Phc.           O4 D4
                                                                                                                                                                                                 ofBuriEss ln ltis $ar.

02 U S Cov― I                                       C1 4 Dilqsity                                                               Ciい ofA● other             S旺            02     0            Ii.o$odcda,rdPrlncip.lPlr.. O 5 ds
      De…                                                         qrdi@te Cin:6hip of Padier in              Itd       1)                                                                        of BusiBs     h Aloth.r    Scilc

                                                                                                                                Ci― orSubjm of8                           0' C1 3            tqri8!   Nati@                                Cl6 06
IV NATURE OFSUIT                                                                                                                                                                     Click here for
０ ０ ０ ０ ０




            110 1nsurmce                                 PERSONAL INJTTRY                     PERSONAL I]IJTIRY                 C16ち Drug              Rehed…                 E1422 Appa128 USC 158                 O    375   F.L. ClriEs Acr
            120 Ntte                                 O ll0 Airplo.                       O    165   P!$oo"l Injury -                       of■ ,P口 ,21【 バr881                 C1423 Wi■ d口 wal                      O    376 Qui    TD (ll   USC
            130 Miller Act                           O 315 Anplm. Prodat                            Mla!       Lisbiliry        0 690 01Lcr                                          28 USC 157                                 3729(!))
            140 Negotlab:clnsm―               l            Li.bility                     al   367   H..lth   ce/                                                                                                    O    4{D   Sr.t RopportiolrEt
            150 RkЮ ovc●     oF…                     O 320 Asult. Lib.l &                           Ptar@ric.l                                                                                                      at   410   AD.itue
                                                           SIed.r                                   P.tsr      LjEy                                                                                                 O .r]0 Brds md B.DliDs
０ ０




                                                     0   330 Feddd EElploltrs                       ProdEt    L.biliry                                                        C18,O Petent                          O 450 Coffin
            152   Reov.ry of      I>frdi.d                     Liebiliry                 O    36E   Asl6l6 P.lsffil                                                           C183S Patm̲Abucvlata                  O a60 D.poilrtid
                                                     O   3aO M{iE                                                                                                                     New Drug Appllta1011          O 470 R ckclc.r Inflll.u.cd rnd
      (Exch/.s V.&rrB)                               O   3aJ lf,riE Prodrrl                         Llrbitty                                                                                                                   Conu$ Or8flizrdons
O 153 Reov.ry ofovcrpoyDcDt                                    LirbiIny                   PERSONAL PROPERTY                                                                                                         O    4Eo   C!o$ro., Cr.dit
                  of   V"lcE's    B€n   fts          O   350 Motor velucle               O 170 Olbd Fnud                                                                      C1861 HIA(13950                                  (15 USC I66l or 1692)
O           160   Slo.kiold.E Srits                  O   355 Motor v.hicle               O 371Trultinladm8                                                                    C1862Bは Lun3("3)                      O    4E5 T.l.phooc Con     rEr
o           190   orhd c@E&t                                   Prodd LnbtliS             O lEo Oii.r Pdsood                      O   720   tzbor^lEt.rnt                      C1863D理 ℃′ DnVW K40コ し))                         Pro{.rti@ Act
O           195   Co6..r     tdBl       Lirbility    O   360 Oth r      P(sd                        Pro,e.rty Dnt g.                                                          E1864 SSID Tltle r/1                  O    49O   Gbldssl TV
al          196 Franchi$                                       I"jory                    O    3E5   Propdty Dar g.               O   74O         btorAcl
                                                                                                                                           R ilwsy                               865 RSI(■ 05(8))                   O    E50   S.@iti.Jc@rFditi.Y
                                                     O   362   PogDI Irjuy     '                    Plodrct Linbilry             O   751 Fetry s.d M.di:l                                                                  Exches.
                                                                                                                                                                                                                    I           St&r.ry AcliG
                                                                                                                                                                                                                         890 Oth.r
                                                                                                                                 Ct 790 Otho   lrbor Litit.t d                                                      O E9l A8lidli&rl Acs
● 210 Lad Cond― adon                                 O 440 Othd Civil Rights                  LL   Corp‐           :             t   791 EEployc.  Rdir.mnt                   0 870 Taxcs c S PLlntlfr              O 893 tuvironm.olrl Mlttds
● 220 Forcclostre                                    O :l4l Voti!8                       C146,ALcn De・31nc                                 Ianr Seuity Acr                            OF…                           O E95 rE d@ of lDfdDtid
● 230 RcDtい 腱 と F.l mebl                             O 442 Erylol1rnr                    C1510 Mooonslo V鑢 疵                                                                  C1871叫         ￢       いゥ
□2 T        ω―                                       d   143   HoGir,                          Ⅲ                                                                                      26 tISCフ る
                                                                                                                                                                                               0,                   O    E96   Arbicrhon
C124S Toft Proalct L18bi                  ,                    Ac@Etsdsti@               C1530‑l…                                                                                                                   O    899   Adniristttv. PMcduc
C1290 Al1 01bG Rtt propatt                           O   415 AD<r.      dDisabiliri6,    C1535 Deelb Pcaal,                                                                                                                    AciRdis d    Appal of
                                                                                                                                                                                                                               ASrny D.osion
                                                     O .l{6    AjE. w/Dinbilid6     -    C1540…
                                                                                           …                       &Qher         O   a65   oib.r Imignri(a                                                          O    950   CoErilutb!.liiy of
                                                               oficr                     ● 550 Cl■■l R18Lも
                                                     O   ,l4E Educetion                  ● 55,Pnson Condllon
                                                                                         Cl̀ω Ci、 ●In―
                                                                                               caltlons Of
                                                                                                    COn6‑t
V.ORICIN                          αα     ar"の             aの ″
                                                         。コ
ばl路 」
    塩                                   02訛 情m                               O3         Rc@ndcd ftom
                                                                                        App€llarc Court
                                                                                                                            O 4 RcirEtlrrd or
                                                                                                                                 R.op6ed
                                                                                                                                                          3 5 Tmnsfened from
                                                                                                                                                                 Alolher Dlstrict
                                                                                                                                                                                             C16 Mul● disIIIct
                                                                                                                                                                                                      :普 鑑滑
                                                                                                                                                                                                           ‐                      0 8 Multldistrlet

                                                                                                                                                                                                                                       船 :緊
                                                                                               動
                                                                                               ︲




                                                           Pite the t,S                                                              (Do dot     cit   jttit lictior.l   ttatut s anl.ss.li|.6it!)
                                                           21 uSC
VI CAUSE OF ACT10N
                                                                            Controlled Substances Act
                                                                 CHECK IFコ 旺 SIS A CLASS ACTION       I)Eヽ lANI)S                                                                          CHECK YES only ifdcrDan&d                 i! corplaint:
                   COIЧ PLAINT:                                  UNDER R切 ■ 23.FR CvP                                                                                                      L,RY      DEIIIAND: O Ycs XNo
VIII.RELATED CASE(S)
    IF ANY                                                                               mcF                                                                                        DOCKET Nl,MBER




            RECEIPT″                              ハ 40t● rr                                         APPLYNC・ FP                                                                                       ヽ仏   C IUDCF
                                  Case 1:19-cv-01195 Document 1-1 Filed 12/20/19 Page 2 of 2
JS 44   Revsse (R.v 09/19)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING                                              CI}'L     COYER SHf,ET FOR]VI JS 44
                                                                      Authority For Civil Cover sheet

The JS ,14 civil cover sheet and the information conteined hercifl oeither replaces nor supplemmls the filings and service ofpleading or other papers as
required by law, except as provided by local rules ofcouit- This form, approved by thc Judicial Confercnce ofthe United States ir Ssptember 1974, is
rcquir€d for the use ofthe Clerk ofCoun for the purpose ofinitiating the civildocket sheet. Consequently, a civil cover sheet is submitted to the Clerkof
Court for each civil complai filed. The ettomey filiog a case should complete the form as follows:

I.(a)      Pleintifrs-Defendmts. Ente. names 0ast, first, middle i tial) of plaintiffand defeo&nr- Ifthe plaintiffor defendart is a governmenl aSency. use
           only the full name or standard abbreviations. If lhe plahtiffor dofendant is an official within a govermnent agency, idendry flrst the sgency and
           then the official, giving both name and tide.
  (b)      County ofResidence. For each civil case filed, except U-S. plaintiffcases, enter lhe name ofthe county where the first listed plaiotilTrcsides at the
           time of filin8, InU.S. plaintiEcases, etrter the rlalne ofthe county in which the frsl listed defeDdant resides ai the time offrliDg, (NOTE: In land
           condemnation cas€s, the couty of residence ofthe "defendaat" is the location of thc Eact of land involved.)
  (c)      Attorneys. Enler the firo rrame, addrcss, telephone nr.rmber, and attom€y ofrecord- Ifthere are several atlomeys, list them oo an altachmenl, noting
           in lhis s€ction "(see lnachmeit)".

II.        JtrrisdictioD. The basis ofjurisdiction is s€t forth uoder Rule 8(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
           in one ofthe boxes. Ifthere is more than one basis ofjurisdictioD, precedence is given in the order shown below
           United States plaintiff. (l) Jurisdiction based on 28 U.S.C. 1345and 1348. Suis by agencies and officers ofrhe United States are included here.
           Uoited States deGndalll (2) when the plaintiffis zuing the Unired Stales, its olficers or agencies, place an "X" in this box.
           Federal question. (3) This refers to suits under 28 U.S.C. 1331. where jurisdiction arises rmder the Consritution oflhe United Srates. ad amendmeit
           to the Constitution, an act ofcongress or a treaty ofthe United States. In cases where the U.S. is a pany, the U.S, plaintiffor defendqnt code takes
           precedence, and box   I or 2 should be marked.
           Diversity ofcitizenship. (4) This rcfers to suits under 28 U.S.C. 1332, where partics af,e citizens ofdiffcrcDl sletes- Wheo Box 4 is checked, thc
           citizenship ofrhe different parties must be checked (See Sectioa III below; NOTE: feder.l qoe.tion ..tions t.ke preccderce oyer diyeBity
           casca.)

III.       Residence (citizeNbip) of Principrl         Prties.   This sectioo of the JS   ,14   is to be completed if diversity of citizeNhip was indicated above.   Mai* this
           section for cach principal pafiy.

IV.        N.tuie of Suit    Placo all "X" in thc spplopri.te box. If ihere are multiple aahrE of suit codes associated with the case. pick fte narure of suii code
           that is most applicable. Click here for: !!ggggg[!9,!11Q95!a]gggiplEgg!.

V.         OrigiL    Place an   "X" in   one   ofthe seven boxes.
           Ori8itral Proceedings. ( I ) Cases which originate in the U ted States districl courts.
           Removed from State Court. (2) Proc€edi[gs initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section l,l4l .
           Rernanded fiom Appellat€ Coun. (3) Check this box for cases reqranded lo the district court for fi[ther action. Use the date ofremand as the filing
           date.
           Rebstated or Reopened. (4) Check this box for cases rcinstated or reopeoed in the disrrict coun. Use the reopedng date as the fili[g &te.
           Traosferred &om Another District. (5) For cases tra$ferred (mder Title 28 U-S.C. Sectioo 1404{a)- Do aol use rhis for within district transfers or
           mulridistrict litigation tramfers.
           Multidistrict Litigation - Transfer. (6) Check this box when        a   muhidistict csse is transferrDd into the district rmder authority ofTitle 28 U.S.C.
           Section 1407.
           Multidiscict Litigation - Direct File. (8) Ch€ck this box when a multidistrict case is filed in the same district as the Mas,ter MDL docket.
           PLEASE NOTE TIIAT TmRE IS NOT AN ORIGIN CODE 7. OriSir Code 7 was used for historical rccords and is no lonSer rclevetrt due to
           changes in statue.

VI.        Cause of  Action. Report the ciyil statute dircctly rcl.ted to the cause of action and give a bricfdescription ofthe cause. Do trot cile jurildictiotr.l
           strttrtB uDle$ diversity. Example: U.S. Civil Statute:47 USC 553 BriefDescriptioo: Unauthorized reception ofcable service

vII.       Requested in CoEplsiDt. Class Action. Place an "X" in this box ifyou are filiog a class action under Rule 23, F.R.CV.P.
           Demaod. In this space ente. the actual dollar amomt being demanded or iodicsle other demand, such as a preliminary injunction.
           Jtrry Dernaad. Chcck the sppropriate box to irrdicste wh€ther or not a jury is being demanded.

VIII.      Related C.ses- This section of the JS ,+4 is used to refersnce related pending cases, if any- lf there are related pending cases, ins6t the dockel
           aurnbers and the corresponding judge names for such cases.

Date lnd AttorEey Sigtr.ture. Date afld siSn the civil cove, sheet.
